PER CURIAM.
A written stipulation entered into by the parties to the above numbered and entitled causes provides that the decision of this court in case numbered 6806 on the docket of this court, 63 F.(2d) 346, wherein H. C. Walker, Jr., is" petitioner and the Commissioner of Internal Revenue is respondent, shall be the decision in the above numbered and entitled causes.
Tbe petition in ease No. 6806, H. C. Walker, Jr., Petitioner, v. Commissioner of Internal Revenue, Respondent, having this day been denied by this court, pursuant to said stipulation, tbe petition in each of the three above numbered and entitled causes is denied.